Name: 2011/739/: Council Decision of 20Ã October 2011 on the conclusion of the Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: Europe;  marketing;  foodstuff;  international affairs;  agricultural activity;  European construction
 Date Published: 2011-11-16

 16.11.2011 EN Official Journal of the European Union L 297/48 COUNCIL DECISION of 20 October 2011 on the conclusion of the Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2011/739/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), first subparagraph, in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2) (hereinafter referred to as the Agricultural Agreement) entered into force on 1 June 2002. (2) An Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (3) (hereinafter referred to as the Additional Agreement) entered into force on 13 October 2007. (3) The Commission has negotiated, on behalf of the European Union, an Agreement between the European Union and the Swiss Confederation on the protection of designations of origin and geographical indications for agricultural products and foodstuffs, which amends the Agricultural Agreement by inserting a new Annex 12. (4) The European Union, the Principality of Liechtenstein and the Swiss Confederation have agreed that the Additional Agreement should also be amended in order to take into account the protection of designations of origin and geographical indications. (5) The Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement (hereinafter referred to as the Agreement) should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (hereinafter referred to as the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, with the deposit of the instrument of approval provided for in Article 3 of the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) Consent of 24 June 2011 (not yet published in the Official Journal). (2) OJ L 114, 30.4.2002, p. 132. (3) OJ L 270, 13.10.2007, p. 6.